Appeal from order directing the board of education, city of New York, to comply with the salary schedule for the custodial staff, adopted December 29, 1927; and further, directing the board to rescind so much of the resolutions and actions adopted by it on June 12, 1940, and June 26, 1940, which purport to amend the salary schedule for the custodial staff, adopted December 29, 1927. Order unanimously affirmed, with fifty dollars costs and disbursements. No opinion. Present ■ — ■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ. [175 Misc. 76.1